 ALLIED SUPERMARKETS, INC.Allied Supermarkets, Inc. and Luther ClarkLocal 337, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Ind. and Luther Clark. Cases 7-CA-12420 and7-CB-3411November 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI.OOn April 12, 1976, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, Respondent Unionand Respondent Employer filed exceptions to theAdministrative Law Judge's Decision and Respon-dent Union filed a brief in support of exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.tORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent Employer, AlliedSupermarkets, Inc., Livonia, Michigan, its officers,agents, successors, and assigns, and the RespondentUnion, Local 337, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Ind., its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order.CHAIRMAN FANNING, dissenting:Again the Board finds that the maintenance andenforcement of a contract clause granting shopstewards superseniority with respect to job bidding isinherently destructive of employee rights under theAct because it rewards stewards for being "good"union members. As in Dairylea Cooperative, Inc., 219NLRB 656 (1975), the clause in question wasnegotiated in good faith by the parties and approvedby the employees, all of whom are required under avalid union-security clause to become and remainmembers in good standing with the Union. Addition-ally, the employees here have the right to elect their233 NLRB No. 84stewards2and the only prerequisites for election arethat prospective stewards must have worked for thecompany and maintained good-standing member-ship in the Union for a period of 2 years. Thus, theopportunity to be elected steward is not conditionedon any prior union activity other than the periodicpayment of dues required of every employee.Moreover, the requirement that stewards attendmembership and stewards' meetings after election isentirely proper if stewards are to adequately performtheir collective-bargaining duties and act as liaisonsbetween rank-and-file employees and the Union. Inthese circumstances, there is no reasonable basis forinferring that the grant of superseniority to stewardsis predicated on membership considerations ratherthan a desire to encourage or reward service as asteward, a clearly lawful purpose under the Act.For these reasons, and for the reasons stated in mydissent in Dairylea Cooperative, supra, I would beunwilling to overturn the bargaining agreement and Iwould dismiss the complaint.In his dissent the Chairman refers to the fact that stewards have beenelected and that employees have approved the supersenionty clause inquestion. In our opinion, however, these factors do not serve to justify anotherwise unlawful superseniority clause. Instead they serve. at most, toshow that a lawful supersenionty clause has not been made unlawful byabuses of union officials in administenng the clause to the detnment ofemployees. If stewards are not elected and may instead be removed andappointed by whim of union officials, the clauses are subject to abuse, suchas a union president replacing a steward with the president's brother-in-lawpnor to a massive layoff. Such an abuse of supersenionty, even that which islimited to layoff and recall, would be unlawful.2 I do not, contrary to my colleagues' suggestion. point to the process bywhich members become stewards as "justifyling] an otherwise unlawfulsupersenionty clause" but, rather, as further indication that the clause inquestion is not "otherwise unlawful" to begin with.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These consolidated cases came on to be heard before me atDetroit, Michigan, on March 8, 1976, upon a complaint'issued by the General Counsel of the National LaborRelations Board, and answers filed by Allied Supermar-kets, Inc., and Local 337, International Brotherhood ofTeamsters. The issues raised by the pleadings relate towhether or not the Respondent Employer violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, and whether or not the Respondent Unionviolated Section 8(bX)(IA) and (2) of the Act, by acts andconduct hereinafter described. Briefs have been receivedfrom the General Counsel and the Respondent Union, andhave been duly considered.The consolidated complaint was issued on December 9, 1975, upon acharge filed in Case 7-CA-12420 on October 23, 1975, and duly served onthe Respondent Employer on October 28. 1975. and a charge filed in Case7-CA-3410 on October 23, 1975, and duly served on the Respondent Unionon the same date.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record2in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACTI. PRELIMINARY MATTERS (COMMERCE, JURISDICTION,AND LABOR ORGANIZATION)The complaint alleges, the answers admit, and I find thatAllied Supermarkets, Inc., hereinafter called the Respon-dent Employer, is (I) engaged in the wholesale and retailsale and distribution of groceries at its place of business atLivonia, Michigan; (2) that during the fiscal year endingJune 30, 1975, the Respondent Employer purchased goodsand materials in interstate commerce in an amount valuedin excess of $50,000; and (3) that the RespondentEmployer is an employer within the meaning of Section2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The complaintalso alleges, the answers admit, and I find that Local 337,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., hereinaftercalled the Respondent Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICES ALLEGEDAll parties to this proceeding agree that at all timesmaterial the Respondent Union and the RespondentEmployer have maintained a collective-bargaining agree-ment covering a unit of the Employer's drivers andwarehousemen at its Livonia operations. It is similarlyagreed that the collective-bargaining agreement containssection 4 of article XI, and the provision recites as follows:The employer agrees to grant all Stewards superseniority for all purposes including lay-off, rehire andjob preference if such is required by Local Union.Super seniority cannot be used for any open bids,drivers stewards will be excluded from this clause.Concededly, the provision in section 4 of article XI issomewhat less than artfully drafted, particularly as it refersin the second sentence to open bids and the exclusion ofdrivers stewards. In explanation, however, the recordreflects that superseniority for the warehouse employees islimited to layoff and rehire, while the provision applies todrivers stewards for purposes of job preference, as well asfor purposes of layoff and recall. The record further revealsthat the warehouse employees voted to limit application ofthe superseniority provision to layoff and recall, while thedrivers voted to apply the provision to the additionalcondition ofjob preference.The General Counsel alleges that, by maintaining theprovision in section 4 of article Xl in full force and effectand by enforcing the provision in the manner hereinafterdescribed, the Respondent Union violated Section8(b)(l)(A) and (2) of the Act. The General Counsel also2 At the outset of the hearing the Respondent Employer amended itsanswer to admit that Edward Gesek, its transportation manager, is asupervisor within the meaning of Sec. 2(11) of the Act. The RespondentEmployer also amended its answer to admit that Charles Wilson. Harryalleges that, by maintaining the provision in section 4 ofarticle XI in full force and effect and by enforcing theprovision in the manner hereinafter described, the Respon-dent Employer violated Section 8(a)(X) and (3) of the Act.The Respondents, although admitting to the maintenanceof the superseniority provision, and its enforcement, denyany violation of the Act.Luther Clark has been employed by the RespondentEmployer since November 17, 1951. His first employmentwas in the warehouse, but for a period of approximately thepast 3 years Clark was employed as a local truckdriver. It isclear from the record that, except as strictured by thesuperseniority provision, an employee's total tenure ofemployment with the Respondent Employer is counted forthe purposes of bidding and job preference. It is also clearfrom the record that job assignments under the biddingsystem are made according to the time the workday begins,the product to be trucked, and the days of the workweek.The Union runs the bidding system through the process ofmaintaining open jobs in a book and the employeesexercise their right to bid by placing their name after thejob described.Early in October 1975,3Clark was told by Harry Brooks,a drivers steward, "Luther, it's your turn to bid." Thisoccurred at starting time, 6:30 in the morning, andStewards Joe Sobczek and Jim Gray were present duringthe conversation. Clark replied that he wanted 6:30 meatdelivery, Monday through Friday. Clark was told, how-ever, that he could not have the job because Sobczekwanted it, and Sobczek had superseniority. Clark protestedon grounds that he had greater overall seniority, stated thathe would not bid, and the bidding process could stop rightthere.Later in the day, when out on his delivery run, Clarkreceived a telephone call from Brooks. Brooks stated thathe had been told by Charlie Wilson, the RespondentUnion's business agent, that, according to Secretary-Treasurer Schuler, Clark was right and was entitled to bidon the job of his preference. However, Brooks added that amore senior employee, John Kush, wanted 6:30 meat,Monday through Friday, and Clark could not have the job.Clark replied that he did not care who got the job, so longas the bidding was right.Within approximately 10 minutes Brooks again calledClark and told him that on further consultation Wilson andSchuler said that the superseniority provision had to beapplied. Clark called Wilson and was told that he could nothold up the bid, and the matter would have to bestraightened out later.As a consequence Clark bid the next position, 6:30 meat,Monday through Saturday with Tuesday as a day off.However, because of a decline in the Respondent Employ-er's operations, over-the-road drivers bumped into localdrivers jobs, and the bidding of early October was aborted.On October 29 or 30, while he was on vacation, Clarkwas called by Brooks about bidding. Clark replied that hewanted 6:30 meat, Monday through Friday, but BrooksBrooks, and Joe Sobczek are agents of the Union within the meaning of Sec.2(13) of the Act.3 All dates hereinafter are in 1975. except as specifically designated to thecontrary.536 ALLIED SUPERMARKETS, INC.answered that Sobczek had that job. Brooks added thatJohn Kush had changed his bid from 5:30 meat, Mondaythrough Friday, to 6:30 Monday through Saturday, withTuesday off. Brooks added that Clark could have 5:30,Monday through Friday. Again, however, the biddingcame to naught because of bumping by over-the-roaddrivers, and the process had to be repeated.The bidding was resumed about November 12, andClark asked Edward Gesek, the Respondent Employer'stransportation manager, why 6:30 meat, Monday throughFriday, had been removed from the book list of jobs to bebid. Gesek replied that the Company put the jobs up forbid. Clark repeated his question as to why the Union hadremoved the job from the book. Gesek replied that he didnot know, but he would get to the bottom of the matter.Gesek called Superintendent Bill Mercer. who contactedSteward Harry Brooks. The job was restored to the book,but Sobczek was allowed to bid the job and received it.During the course of this controversy Brooks told Clarkthat Charlie Wilson had ordered the job removed from thebook. Clark subsequently bid 6:30 meat, Monday throughSaturday, with Tuesday off, but because of bids by moresenior employees, Clark ended up with a 5:30 assignment.Clark's testimony, as reviewed above, was not rebutted inany relevant respect. It is clear that in the first two abortivebids Clark was denied the right to bid a job to which hisseniority might have entitled him because Union StewardSobczek chose to exercise his superseniority. In the finalbidding process Clark expressed his preference, butSobczek, with the approval of the Respondent Union andthe Respondent Employer, was allowed to exercise super-seniority and he received the job. Clark was permitted tobid only on a less desirable job below the level to which hewould have been entitled in view of his overall seniority.The Board has held that steward superseniority is properif limited to layoff and recall because it furthers theeffective administration of bargaining agreements at theplant level by encouraging the continued presence of asteward on the job, to the benefit of all employees in thebargaining unit.4As the Board held in the DairyleaCooperatives case, where the superseniority is limited tolayoff and recall, "such discrimination as it may create issimply an incidental side effect of a more general benefitaccorded to all employees." However, in Dairylea Coopera-tive the Board also held that "steward superseniorityprovisions which go beyond layoff and recall are presump-tively invalid as tending to discriminate against employeesfor union-related reasons." and thereby restrain and coerceemployees with respect to the exercise of their rightsprotected by Section 7 of the Act.6Accordingly, wheresuperseniority clauses are not limited on their face to layoffand recall, the burden of rebutting presumptive illegalityrests with the party asserting their legality.The Respondent Union asserts that it is the GeneralCounsel's contention that all superseniority clauses are4 Bethlehem Steel Company (Shipbuilding Division). 136 NLRB 1500, 1503(1962), citing the rationale of the United States Supreme Court inAeronautical Industrial District Lodge 727 v. Campbell et al. 337 U.S. 521(1949).5 Dairylea Cooperative Inc. 219 NLRB 656 (1975).6 Dairylea Cooperative. supra. 8-9.t Aeronautical Industrial Lodge v. Campbell. upra.illegal. This assertion is contrary to the allegations of thecomplaint, as well as contrary to the contents of theGeneral Counsel's opening statement and brief. What theGeneral Counsel contends is that, under the rule ofDairylea Cooperative, the superseniority provision in thiscase is presumptively illegal because it extends beyondlayoff and recall, and that the provision was furtherillegally enforced to deprive Luther Clark of his right to bidon a job in accordance with his overall seniority. Of coursethe General Counsel also contends that the Respondentshave failed to rebut the presumptive illegality of thesuperseniority provision.The Respondent next urges that the rule of DairyleaCooperative is too broad, as it fails to distinguish betweenelected and appointed steward, and also ignores thereasoning of the United States Supreme Court in theCampbell case.7I am bound by the rule of DairyleaCooperative, as that case has been enforced by the CircuitCourt of Appeals.s As to the Campbell case, the Boardconsidered the Supreme Court's decision in DairyleaCooperative, and found it not controlling. Moreover, apertinent portion of the Supreme Court's rationale inCampbell was the desirability that union chairmen [ste-wards] have the authority and skill derived from continuityin office. That rationale applies very well in the context ofsuperseniority for purposes of layoff and recall, but I fail tosee its application where superseniority is extended to jobpreference. There is certainly no showing here that theRespondent Union would have lost the services ofSobczek, or would have suffered from discontinuity of hisstewardship, if the contractual provision had omittedsuperseniority for job preference.On the whole of the record, I find that the facts in theinstant case equate in all relevant respects with those inDairylea Cooperative, and the rule of that case must applyto the extent I find that the contractual provision in section4 of article Xl is presumptively invalid. There remains thenecessity to determine whether the Respondent Union'sevidence rebuts the presumptive illegality.9There are four legs to the Respondents' case to rebut thepresumptive illegality of the superseniority provision. Thefirst is that stewards for Local 337 are elected, notappointed. In support of the argument, the RespondentUnion relies on its bylaws, and asks that I take judicialnotice of the constitution of the International Brotherhoodof Teamsters. The Respondent Union argues that the onlyrequirement for election and continuation in office as asteward is membership in good standing, meaning thepayment of dues and fees. Respondent Union is less thanspecific as to how the election of its stewards and theminimal requirements for election rebut the presumption ofillegality, but I surmise the argument is directed to thequestion of whether superseniority tends to encourageparticipation in union activities. On the facts it is clear thateligibility for election and continuation in office as aN. LR.B. v. Milk Drivers & Dairy Employees, Local 338, 531 F.2d 1162(C.A. 2. 1976).9 1 similarly reject the Respondents' argument that this case is controlledby the Supreme Court's decision in Bowman Transportation Company, 355U.S. 453 (1958). The issue in this case is not remedying the effects of pastdiscnmination, racial or otherwise, but turns on the proper application ofthe National Labor Relations Act.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteward does not hinge solely on the payment of dues.Subsection 5(B) of the bylaws provides that any stewardnot attending 50 percent of regularly called meetings iseligible for removal. It is also clear on the record that theLocal Union has authority to appoint stewards when avacancy occurs during the term of the contract. Further-more, even if all stewards were elected under the singleeligibility requirement relied on by the Respondent Union,I fail to see how this would negate the tendency inherent inthe superseniority clause to encourage participation inunion activities. A candidate for election must be a unionmember in good standing and must participate in unionactivities; his election depends on the votes of others whoare members in good standing.As a second contention to rebut the presumptiveillegality of the superseniority provision, the Respondentargues that the contractual provision was ratified by therank-and-file drivers on two separate occasions. The recordevidence is that on March 6, 1974, the drivers held anelection in which a majority voted to continue the policy ofsuperseniority for stewards for all purposes. For reasonsthe record does not reveal, the same process was repeatedon March 7, 1976.I fail to perceive how approval of the membership of thiscontractual superseniority provision tends to rebut itspresumptive illegality. A clause in a bargaining agreementrequiring union membership as a condition of hire wouldbe no less illegal because it was ratified by the employees inthe bargaining unit. Moreover, essentially the sameargument was presented in Dairylea Cooperative [219NLRB at 659] and disposed of by the Board as follows:Because seniority affects conditions of employmentthere can be no real question that it must conform tothe requirements of the Act-irrespective of its sourcein any agreement and even irrespective of the consentof those adversely affected.The Respondent Union's third contention, which islargely a repetition of its first, is that neither the Union'sbylaws nor unstated policy requires that stewards activelysupport, assist, participate, or otherwise promote theinterests of the Union. Whatever the unstated policy, thecontention is not supported by the content of the bylaws,as I have found above. Furthermore, the presumptiveillegality of the superseniority clause in this case cannot berebutted by evidence that, in fact, it has not encouragedparticipation in union activities. It is sufficient that thesuperseniority provision, on its face, has the tendency torestrain and coerce. Whatever the Union's unstated policy,or its source, the presumption of illegality is not rebutted.Finally, the Respondent Union contends that there aregenuine, nondiscriminatory, and pragmatic reasons whythe Union's stewards should be accorded superseniority forall purposes. The contention hinges on record evidence ofthe duties performed by union stewards, particularlySobczek, and the reasons he advanced in his testimony forexercising the superseniority accorded him by the bargain-ing agreement. Sobczek's description of his duties as asteward equate generally with the duties any steward wouldperform in policing and enforcing a collective-bargainingagreement. In the main, Sobczek's duties are to processgrievances at the first level, both on the job and in his freetime. As to that portion of the evidence in support of theRespondent Union's contention, I find it unavailing. Asfound above, Sobczek's presence on the Company'spremises could have been assured by a superseniorityprovision limited to layoff and recall, which would haveadequately assured the continuity of his stewardship.Superseniority for job preference, however, becomes lawfulonly where it is shown to be necessary to the performanceof the stewards' functions. The Respondents' argument onthe pragmatic is not supported by the record.The record facts are that, prior to November 12, Sobczekwas assigned to 6:30 meat, Tuesday through Saturday.According to Sobczek's testimony he exercised his super-seniority privilege for 6:30, Monday through Friday,because more employees worked on the latter shift andthere was greater need for his services. However, the recordalso reflects that there were two stewards already assignedon the Monday through Friday shift. Furthermore,Sobczek's transfer left the employees who worked thedaytime shift on Saturday without any union steward.Sobczek's initial election as a union steward was prompted,at least in part, by his assignment to work on Saturday, andhis reassignment to the Monday through Friday shiftdefeated, rather than promoted, the continuity of hisstewardship and the Union's need to enforce the bargain-ing agreement and to process grievances.In summing up the Respondent's contentions, I recog-nize that in Dairylea Cooperative the Board did not setdown precise guidelines as to what facts or circumstanceswill rebut the presumptive illegality of a superseniorityclause which stretches beyond layoff and recall. Neverthe-less, the essential rationale of Dairylea Cooperative is thatlimited superseniority provisions are lawful because theyfurther effective administration of bargaining agreementson the plant level by encouraging the continued presenceof the steward on the job. It follows, a fortiori, that thepresumptive illegality of a superseniority provision extend-ing to job preference can only be rebutted by evidence thatthe benefit is necessary to achieve the same goals. Here,Sobczek's exercise of superseniority was not required toachieve, or encourage the achievement, of his continuedpresence on the job as a steward. Neither can it be said thathis exercise of superseniority contributed to the effectiveadministration of the bargaining agreement because hetransferred to a shift where two stewards were alreadyavailable, leaving employees who worked on Saturdaywithout the benefit of a steward's services.In summary, I find and conclude that, by maintainingand enforcing the superseniority clause here in issue, theRespondent Union violated Section 8(b)(1)(A) and (2) ofthe Act, and the Respondent Employer violated Section8(a)(1) and (3) of the Act. I further find and conclude thatby according Steward Sobczek superseniority under theillegal clause with respect to the bidding which occurred onor about November 12, 1975, thus depriving Luther Clarkof the opportunity to bid the 6:30 Monday through Fridayschedule, the Respondent Union violated Section8(b)(1)(A) and (2) of the Act, and the RespondentEmployer violated Section 8(a)(l) and (3) of the Act.538 ALLIED SUPERMARKETS, INC.III. THE REMEDYHaving found that the Respondents engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom, and take certain affirmative action toremedy the unfair labor practices and to effectuate thepolicies of the Act.As I have found the steward superseniority clause here indispute to be unlawful, I shall recommend that theRespondent Union cease and desist from maintaining andenforcing such clause in its bargaining agreement with theRespondent Employer. I shall also recommend that theRespondent Employer cease and desist from maintainingand enforcing such clause in its bargaining agreement withthe Respondent Union.As I have also found unlawful the application of thesuperseniority provision in the bidding procedure ofNovember 12, 1975, I shall recommend that the Respon-dents take certain affirmative action. Insofar as the recordreflects, neither Luther Clark, nor any other employee,suffered any loss of earnings by reason of Sobczek'sexercise of superseniority and, accordingly, a make-wholeremedy does not seem to be required. Nevertheless, aremedy is necessary to undo the effects of the applicationof the unlawful superseniority provision. The tailoring ofan affirmative remedy here is complicated, however, byspecial factual circumstances. From the record as a wholeit appears that one or more other employees were involvedin the November 12 bidding procedure, who may have hadgreater overall seniority than Luther Clark, thus it cannotbe said that Clark would have automatically achieved thebid of his choice even in the absence of application of thesuperseniority provision. Consequently, the effects of theunlawful conduct can be best remedied by ordering theRespondents to nullify and set aside the results of theNovember 12 bidding procedure, as well as all otherbidding procedures since said date where the superseniori-ty clause has been invoked, and to permit Luther Clark andother employees to rebid in accordance with their seniorityand the otherwise lawful provisions of the bargainingagreement. To further implement this affirmative remedy, Ishall require that both the Respondent Union and theRespondent Employer notify Luther Clark, in writing, thatthey have no objection to his bidding for assignment to the6:30 Monday through Friday schedule, or to any otherassignment to which he is entitled by virtue of his seniority.Finally, I shall order both Respondents to cease and desistfrom violating the Act in any like or related manner.CONCLUSIONS OF LAW1. The Respondent Employer, Allied Supermarkets,Inc., is an employer within the meaning of Section 2(2) ofthe Act and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Respondent Union, Local 337, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act.'o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.3. By maintaining and enforcing a seniority clause in itscollective-bargaining agreement with the RespondentEmployer according union stewards superseniority forterms and conditions of employment not limited to layoffand recall, the Respondent Union has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(b)(I)(A) and (2) of the Act.4. By maintaining and enforcing a seniority clause in itscollective-bargaining agreement with the RespondentUnion according union stewards superseniority for termsand conditions of employment not limited to layoff andrecall, the Respondent Employer has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)( I) and (3) of the Act.5. By instructing and refusing to permit Luther Clark tobid on a job assignment in accordance with his senioritybecause of the enforcement of the superseniority clause intheir collective-bargaining agreement, the RespondentUnion engaged in unfair labor practices within themeaning of Section 8(bXIXA) of the Act, and theRespondent Employer engaged in unfair labor practiceswithin the meaning of Section 8(aX 1) of the Act.6. By discriminating against Luther Clark in accordingsuperseniority to Union Steward Joseph Sobczek, theRespondent Union and the Respondent Employer haveengaged in unfair labor practices within the meaning ofSection 8(bXIXA) and (2) and Section 8(aX3) and (I),respectively.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 10A. The Respondent Employer, Allied Supermarkets,Inc., Livonia, Michigan, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Maintaining and enforcing collective-bargainingprovisions with Respondent Union according union stew-ards superseniority with respect to terms and conditions ofemployment other than layoff and recall.(b) Instructing and refusing to permit Luther Clark, orany other employee, to bid on a job assignment inaccordance with his seniority because of the enforcementof the superseniority clause in the collective-bargainingagreement with the Respondent Union.(c) Discriminating against Luther Clark, or any otheremployee, in assigning work schedules or any other termsor condition of employment other than layoff or recall byaccording top seniority for job preference where unionstewards do not in fact have top seniority in terms of lengthof service.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights protected by Section 7 of the Act.2. Take the following affirmative action necessary toremedy the unfair labor practices and to effectuate thepolicies of the Act:(a) Jointly and severally with the Respondent Union,nullify and set aside the results of the assignment biddingprocedure which occurred on or about November 12, 1975,or any other job bidding procedures since said date, wherethe provisions of the superseniority clause of the collective-bargaining agreement have been invoked with respect tojob preference for stewards, and permit Luther Clark andother employees to bid for job assignments in accordancewith their seniority and the otherwise lawful provisions ofthe collective-bargaining agreement.(b) Notify Luther Clark, in writing, that the RespondentEmployer has no objection to his bidding for assignment tothe 6:30 schedule Monday through Friday, or to any otherassignment to which he is entitled by virtue of his seniority,and send a copy of said written notification to theRespondent Union.(c) Post at its place of business at Livonia, Michigan,copies of the attached notice marked "Appendix A." ItCopies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by theRespondent Employer's representatives, shall be posted bythe Respondent Employer immediately on receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent Employer to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent Employer has taken to comply herewith.B. The Respondent Union, Local 337, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., its officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Maintaining, enforcing, or otherwise giving effect tothe clause in the collective-bargaining agreement with theRespondent Employer, Allied Supermarkets, Inc., accord-ing union stewards superseniority with respect to terms andconditions of employment other than layoff and recall.(b) Instructing or refusing to permit Luther Clark, or anyother employee, to bid on a job in accordance with hisseniority because of the enforcement of the superseniorityclause in the collective-bargaining agreement with theRespondent Employer.(c) Causing or attempting to cause the RespondentEmployer to discriminate against Luther Clark, or anyother employee, in violation of Section 8(a)(3) of the Act.(d) In any like or related manner restraining or coercingemployees in the exercise of their rights protected bySection 7 of the Act.2. Take the following affirmative action necessary toremedy the unfair labor practices and to effectuate thepolicies of the Act.(a) Jointly and severally with the Respondent Employer,nullify and set aside the results of the assignment biddingprocedure which occurred on or about November 12, 1975,or any other job bidding procedures since said date, wherethe provisions of the superseniority clause of the collective-bargaining agreement have been invoked with respect tojob preference for stewards, and permit Luther Clark andother employees to bid for job assignments in accordancewith their seniority and the otherwise lawful provisions ofthe collective-bargaining agreement.(b) Notify Luther Clark, in writing, that the RespondentUnion has no objection to his bidding for assignment to the6:30 schedule Monday through Friday, or to any otherassignment to which he is entitled by virtue of his seniority,and send a copy of said written notification to theRespondent Employer.(c) Post at its office and meeting halls used by orfrequented by its members and employees it represents atthe Respondent Employer's Livonia, Michigan, facilitiescopies of the attached notice marked "Appendix B."12Copies of said notices, on forms provided by the RegionalDirector for Region 7, after being duly signed by theRespondent Union's representatives, shall be posted by theRespondent Union immediately on receipt thereof, and bemaintained by the Respondent Union for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent Union toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.n In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."12 See fn. II.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any agreementwith Local 337, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Ind., giving union stewards top seniority nomatter what the length of their employment, withrespect to their selection for and the assignment tothem of contract benefits or other terms and conditionsof employment except for layoff and recall.WE WILL NOT instruct or refuse to permit LutherClark, or any other employee, to bid on a jobassignment in accordance with his seniority because ofthe enforcement of any superseniority provision in ourcollective-bargaining agreement with Local 337, Inter-national Brotherhood of Teamsters.540 ALLIED SUPERMARKETS, INC.WE WILL NOT discriminate against Luther Clark, orany other employee, in assigning work schedules or anyother term or condition of employment by accordingtop seniority for job preference where union stewardsdo not in fact have top seniority in terms of length ofservice.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.WE WILL, jointly and severally with Local 337,International Brotherhood of Teamsters, nullify and setaside the results of the bidding procedure whichoccurred on or about November 12, 1975, or any otherjob bidding procedures since said date, where theprovisions of the superseniority clause of the collective-bargaining agreement have been invoked with respectto job preference for stewards, and WE WILL permitLuther Clark and other employees to bid for jobassignments in accordance with their seniority and theotherwise lawful provisions of the collective-bargainingagreement.WE WILL notify Luther Clark, in writing, that wehave no objection to his bidding for assignment to the6:30 work schedule Monday through Friday, or to anyother assignment to which he is entitled by reason of hisseniority.ALLIED SUPERMARKETS. INC.APPENDIX BNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any agreementwith Allied Supermarkets, Inc., according union stew-ards superseniority with respect to terms and condi-tions of employment other than layoff and recall.WE WILL NOT instruct or refuse to permit LutherClark, or any other employee, to bid on a job inaccordance with his seniority because of the enforce-ment of the superseniority clause in our collective-bargaining agreement with Allied Supermarkets, Inc.WE WILL NOT cause or attempt to cause AlliedSupermarkets, Inc., to discriminate against LutherClark, or any other employee, in violation of Section8(a)(3) of the National Labor Relations Act.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rightsprotected by Section 7 of the Act.WE WILL, jointly and severally with Allied Super-markets, Inc., nullify and set aside the results of theassignment bidding procedure which occurred on orabout November 12, 1975, or any other assignmentbidding procedure since said date, where the provisionsof the superseniority clause in our collective-bargainingagreement have been invoked with respect to jobpreference for stewards, and WE WILL permit LutherClark and other employees to bid for job assignmentsin accordance with their seniority and the otherwiselawful provisions of the collective-bargaining agree-ment.WE WILL notify Luther Clark, in writing, that wehave no objection to his bidding for assignment to the6:30 work schedule Monday through Friday, or to anyother assignment to which he is entitled by reason of hisseniority.LOCAL 337, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, IND.541